[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Swain v. Adult Parole Auth., Slip Opinion No. 2017-Ohio-9175.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2017-OHIO-9175
THE STATE EX REL. SWAIN, APPELLANT, v. OHIO ADULT PAROLE AUTHORITY,
                                         APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
  may be cited as State ex rel. Swain v. Adult Parole Auth., Slip Opinion No.
                                     2017-Ohio-9175.]
Mandamus—Action by inmate—R.C. 2969.25(C)—Failure to file six-month
        statement of balance in inmate’s account certified by institutional cashier
        warrants dismissal—Defect cannot be cured―Dismissal by court of
        appeals affirmed.
(No. 2017-0332—Submitted September 12, 2017—Decided December 27, 2017.)
      APPEAL from the Court of Appeals for Franklin County, No. 16AP-519,
                                       2017-Ohio-517.
                                    ________________
        Per Curiam.
        {¶ 1} Appellant, Sean Swain, sought a writ of mandamus in the Tenth
District Court of Appeals to compel appellee, Ohio Adult Parole Authority, to
                             SUPREME COURT OF OHIO




expunge its records of allegedly inaccurate information and to provide him with a
“meaningful opportunity for parole based upon accurate factual findings.” The
Tenth District dismissed Swain’s complaint due to his failure to attach to his
affidavit of indigency a certified statement from the institutional cashier in
compliance with R.C. 2969.25(C). We affirm the court of appeals’ judgment.
       {¶ 2} When an inmate files a civil action or appeal against a government
entity or employee in a court of common pleas, court of appeals, county court, or
municipal court, he must comply with the procedural requirements contained in
R.C. 2969.25. See also R.C. 2969.21(B). R.C. 2969.25(C) requires an inmate
seeking a waiver of the applicable filing fee to submit with his complaint an
affidavit of indigency and “[a] statement that sets forth the balance in the inmate
account of the inmate for each of the preceding six months, as certified by the
institutional cashier.” Noncompliance with the mandatory requirements of R.C.
2969.25 is fatal to a complaint for a writ of mandamus and warrants dismissal of
the inmate’s action. State ex rel. Pamer v. Collier, 108 Ohio St. 3d 492, 2006-Ohio-
1507, 844 N.E.2d 842, ¶ 5; State ex rel. White v. Bechtel, 99 Ohio St. 3d 11, 2003-
Ohio-2262, 788 N.E.2d 634, ¶ 5.
       {¶ 3} When he filed his complaint in the court of appeals, Swain also filed
a motion to proceed in forma pauperis, to which he attached an affidavit that
attested to both his indigency and his prior civil actions. His motion stated that a
certified cashier’s statement of his prison account was attached, yet no statement
was filed. He attempted to comply with the requirements by subsequently filing
another affidavit of indigency and a statement of the running balance in his prison
account for the previous six months.
       {¶ 4} Swain’s belated attempt to comply with R.C. 2969.25(C) “does not
excuse his noncompliance.” Fuqua v. Williams, 100 Ohio St. 3d 211, 2003-Ohio-
5533, 797 N.E.2d 982, ¶ 9. In addition, the account statement Swain attached to
his affidavit was not certified by the institutional cashier. State ex rel. Ridenour v.




                                          2
                                  January Term, 2017




Brunsman, 117 Ohio St. 3d 260, 2008-Ohio-854, 883 N.E.2d 438 (affirming the
dismissal of a mandamus action because the inmate’s account statement was not
certified by the institutional cashier). Thus, dismissal of Swain’s petition was
warranted on this basis.
       {¶ 5} The court of appeals did not err by dismissing Swain’s petition for
noncompliance with R.C. 2969.25(C). We therefore affirm the judgment of the
court of appeals.
                                                             Judgment affirmed.
       O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, O’NEILL, FISCHER,
and DEWINE, JJ., concur.
                              _________________
       Sean Swain, pro se.
       Michael DeWine, Attorney General, and Zoe A. Lamberson, Assistant
Attorney General, for appellee.
                              _________________




                                          3